Exhibit Press Release News Release For Immediate Release INVESTORS REAL ESTATE TRUST ANNOUNCES CLOSING OF PUBLIC OFFERING OF 8,000, MINOT, ND—October 9, 2009—Investors Real Estate Trust (NASDAQ:IRET), a real estate investment trust with a diversified portfolio of multi-family residential and commercial office, medical, industrial and retail properties located primarily in the upper Midwest (the “Company”), today announced the closing of its previously-announced $66 million underwritten public offering of 8,000,000 common shares of beneficial interest at a public offering price of $8.25 per share.The total net proceeds to the Company, after deducting the underwriting discount and estimated offering expenses, are expected to be approximately $62.6 million. “We are pleased to have completed this common share offering,” said Timothy Mihalick, the Company’s President and CEO.“Additional equity capital better positions us to take advantage of potential acquisition opportunities that we believe will be available as the current difficult economic cycle persists, and also gives us greater flexibility to manage through this cycle.IRET has long followed a conservative strategy of financing its real estate portfolio primarily through single-asset mortgages with staggered maturities.As a result, we do not face any current material refinancing risks.However, we continue to watch with concern the limited liquidity available to the real estate sector.Accordingly, we are pleased to have augmented our existing capital base with an equity raise.We believe we will be able to find opportunities to put these funds to work for our shareholders.” Robert W.
